Per Curiam.
In 1893, Mary Lambert, one of the plaintiffs, employed the firm of Fenton, Henley & Fenton, attorneys, to collect an account against defendant' Gillette. They commenced suit, and procured judgment ón the account, had execution issued thereupon, and made various attempts to levy upon property. The only property discovered liable for the judgment was a city lot in Spokane, which was incumbered by a mortgage apparently of much greater value than the lot, and no further attempt to collect the judgment seems to have been made by the attorneys, when, in the year 1896, the judgment lien on the lot was satisfied by one of the attorneys mentioned. Thereafter, for a consideration much less than the mortgage, the lot was conveyed by defendant Gillette to defendant Keiley, the mortgagee receiving a small sum in satisfaction of the mortgage. Thereafter plaintiff Lambert, by her present counsel, procured an execution upon her judgment against Gillette, levied upon and sold the lot in question, and secured a sheriff’s deed therefor, and conveyed to the plaintiff Lewis a one-half interest in the lot. This suit was then instituted to quiet the title. The court found that the act of the attorney in releasing the lien of the judgment was ratified by the plaintiff Lambert; that defendant Keiley and wife had entered into possession and for some years occupied the lot and erected valuable improvements thereon, and that plaintiff had made no objections during the progress of such improvements; and quieted the title in the defendants Keiley and wife.
We have examined the testimony, and are satisfied with the finding of the superior court, and its judgment is affirmed.